                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

                                                              Case No.: 8:19-cv-01744-TDC
                                                                        8:19-cv-01799-TDC
    IN RE SUBPOENA DUCES TECUM                                          8:19-cv-10806-TDC
    TO VERIZON WIRELESS                                                 8:19-cv-01808-TDC

                                                              Hon. Charles B. Day

                   REPLY MEMORANDUM IN SUPPORT OF
         MOTIONS TO QUASH SUBPOENA ISSUED TO VERIZON WIRELESS

        Petitioners, Prince George’s County (“County”), Kathleen Mills, Christopher Murtha,

and Henry Stawinski, by their undersigned counsel, submit this Reply in support of their Motions

to Quash.

                                       BACKGROUND

        On or about May 13, 2019, Respondents1 served Verizon Wireless (“Verizon”) with a

subpoena (“Subpoena”) seeking all phone records and text messages, from January 1, 2016 to

present, for all 11 telephone numbers identified below.

                                                           Personal/PGPD/FOP
               Phone Number            Officer Name               Device
              XXX-XXX-8314         Henry Stawinski         PGPD-owned
              XXX-XXX-2790         Hector Velez            PGPD-owned
              XXX-XXX-5774         Christopher Murtha      PGPD-owned
              XXX-XXX-4484         Melvin Powell           PGPD-owned
              XXX-XXX-1297         William Alexander       Personally-owned
              XXX-XXX-7421         Todd Lightner           PGPD-owned
              XXX-XXX-4477         Kathleen Mills          PGPD-owned
              XXX-XXX-5058         Mistinette Mints        Personally-owned
              XXX-XXX-6263         John Teletchea          FOP-owned
              XXX-XXX-4481         Joseph Ghattas          PGPD-owned
              XXX-XXX-9139         Angelo Consoli          FOP-owned


1
      Respondents are the Plaintiffs in an employment discrimination lawsuit captioned
Hispanic National Law Enforcement Association NCR, et al., v. Prince George’s County
Maryland, et al., (D. Md. Case No. 18-cv-03821 TDC) (the “Underlying Action”).
       On June 10, Petitioners filed Motions to Quash.2 Petitioners demonstrated in their

Motions that the Subpoena’s request for over three years of phone records and text messages

(January 2016 through May 2016) was grossly overbroad and would be an unnecessary invasion

of privacy.

       In an attempt to rectify the sweeping overbreadth of the Subpoena, on July 16,

Respondents wrote a letter to Verizon withdrawing their request for text messages. The July 16

letter, however, did not resolve the Subpoena’s privacy concerns or overbreadth issues. Also on

July 16, Respondents filed an untimely “Response to the Motions to Quash Subpoena Issued to

Verizon Wireless” (“Opposition”).

       As an initial matter, this court should disregard the untimely Opposition. Under both the

Local Rules for both this Court and the District of Columbia, Respondents had 14 days, or until

June 27, to file their Opposition. Respondents did not file their Opposition until July 16 and

failed to provide any explanation or justification for their untimeliness.

       Should the Court choose to address the merits of Respondents’ untimely arguments, those

arguments fail because: (a) a substantial amount of irrelevant, personal information would be

disclosed in response to the Subpoena; (b) the Subpoena’s three-year blanket timeframe for all

phone phones remains grossly overbroad; and (c) the phone records are not proportional to the

needs of the case, because they have (at best) de minimis value. Accordingly, this Court should

Quash the Subpoena.



2
       There are currently ten pending Motions to Quash related to the Subpoena, the case
numbers for which are as follows: Henry Stawinski (8:19-cv-01806-TDC); Hector Velez (8:19-
cv-02122-TDC); Christopher Murtha (8:19-cv-01808-TDC); Melvin Powell (8:19-cv-02123-
TDC); William Alexander (8:19-cv-02119-TDC); Todd Lightner (8:19-cv-02121-TDC);
Kathleen Mills (8:19-cv-01744-TDC), Mistinette Mints (8:19-cv-02118-TDC); Joseph Ghattas
(8:19-cv-02120-TDC); and the County (8:19-cv-01799-TDC).


                                                  2
                                             ARGUMENT

  I.   Petitioners’ Concerns about Confidentiality and the Invasion of Personal Privacy
       are not Moot.

       Respondents incorrectly claim that the Motions to Quash are now “moot” because phone

records alone do not contain privileged, confidential, or personal information. (Opp. at 2). Call

logs, however, can reveal a great deal of irrelevant, personal information about a person. For

example, because typical phone records contain the date, time, duration, and phone number

associated with all inbound and outbound calls, Respondents can use basic internet searching to

determine Petitioners’ attorneys, doctors, houses of worship, businesses they’ve solicited or that

have solicited them, names of friends and family, etc. All of this private information is irrelevant

to the Underlying Action.

 II.   The Subpoena Remains Grossly Overbroad.

       The Subpoena’s three-year time frame for all phone records remains grossly overbroad.

In their Opposition, Respondents assert that “the [S]ubpeona targets specific individuals whose

communications have particular relevance to Plaintiffs’ claims,” yet they fail to explain why

three years of phone records are relevant. (Opp. at 2.) Moreover, while some of the phone users

may be relevant to Respondents’ claims in a general sense, that does not mean that all of their

telephone records for more than three years reflecting all official police business and all

personal phone calls are relevant to this litigation.

       For example, Respondents claim that Chief Stawinski’s phone records are relevant

because he was allegedly involved in two retaliatory transfer decisions. (Opp. at 3). Alleging

the existence of two isolated events does not justify a blanket request for three years of phone

records. Chief Stawinski oversees the entire police department. He has frequent telephone calls

about all matters of department business that have nothing to do with this case. These telephone

                                                   3
records would have no relevance to the claims and defenses alleged in the underlying action.

See Fed. R. Civ. Pro. 26(b)(1). The 2000 Amendments Advisory Committee Notes states that,

“the parties [] have no entitlement to discovery to develop new claims or defenses that are not

already identified in the pleadings.”3 (Emphasis added).

III.   Producing Over Three Years of Phone Records is not Proportional to the Needs of
       the Case.

       Discovery must be proportional to the needs of the case. Proportionality includes a

consideration of “the importance of the discovery in resolving the issues.” Fed. R. Civ. Pro.

26(b)(1). Here, call logs will have little to no impact in resolving the issues in this action.

       Respondents make several arguments about how the call logs will be important (i.e., their

need for them), but none of their arguments are persuasive. For example:

              Respondents claim to need the call logs to prove a conspiracy between Chief

Stawinski and Major Kathleen Mills for interfering with Michael Brown’s future employment

prospects. (Opp. at 3.) The phone records call logs will have little to no utility in trying to

prove an alleged conspiracy. The telephone records do not reflect, contain, or reference the

substance or contents of any telephone calls. This is important because Chief Stawinski and

Major Mills had frequent telephone calls during the Subpoena’s requested time period

concerning police business having nothing to do with the underlying employment discrimination

case. When Ms. Mills was the Commander of the Internal Affairs Division, she was in contact

with Chief Stawinski multiple times a week for official police business. Ms. Mills reported

directly to Chief Stawinski on days when her immediate superior Hector Velez was either not




3
       The Subpoena also remains grossly overbroad because it seeks information from two
individuals (Ghattas and Lightner) who are not mentioned even once in the Amended Compliant.
Discovery should be limited to the pleaded claims and defenses in this action.
                                                  4
available, or when Mr. Velez directed her to inform Chief Stawinski directly. See Affidavit of

K. Mills attached hereto as Ex. A., at ¶¶ 3-5. Call logs will do nothing to further Respondents’

conspiracy theory.

              Respondents claim that they need non-party Christopher Murtha’s phone records

to show that when he was undergoing an IAD investigation, he had “inappropriate contact” with

his internal affairs investigators. (Opp. at 4). Call logs will not show whether any

communications were “inappropriate.” Moreover, subjects of IAD investigations are under Do

Not Discuss Orders that specifically direct the person not to speak to anyone about the

investigation except their internal affairs investigator(s). See Template Do Not Discuss Order for

IAD files, attached hereto as Exhibit B.

              Respondents allege that Mr. Ghattas worked with Ms. Mills in IAD and that “call

records will identify and confirm communications between Ghattas and others—including

Mills—regarding the improper destruction of IAD files.” (Opp. at 4) Again, call logs will prove

no such thing, because the logs do not reflect the substance of telephone conversations and, as

Respondents allege, Mr. Ghattas worked in IAD with Ms. Mills. Mr. Ghattas reported to Ms.

Mills. There were daily phone calls between them relating to official police business having

nothing to do with the allegations made in the underlying action. Ex. A., Affidavit of K. Mills at

¶ 6.

       In short, the Subpoena seeks to improperly invade the personal privacy of numerous

individuals by requesting a grossly overbroad three-year period of telephone records, records

which will include both personal affairs and police business having nothing to do with this

litigation. To the extent Respondent have identified some marginal relevance of call records




                                                 5
associated with isolated events or transactions for certain of the phones, those few records have

little to no importance or utility in proving the claims or defenses alleged in this action.

                                            CONCLUSION

       WHEREFORE, for all of the foregoing reasons, Petitioners respectfully request that the

Court quash the Subpoena or, in the alternative, enter a protective order preventing disclosure of

the phone records.

Dated: July 30, 2019                           Respectfully submitted,


                                               /s/ Christine C. Carey
                                               Christine C. Carey

                                               Christine C. Carey, Bar No. 29428
                                               Venable LLP
                                               201 W. Pennsylvania Avenue, Suite 500
                                               Towson, MD 21204
                                               Tel: (410) 494-6384
                                               Fax: (410) 821-0147
                                               cccarey@Venable.com


                                               Vincent Verrocchio, Bar No. 460429
                                               Venable LLP
                                               600 Massachusetts Ave., N.W.
                                               Washington, D.C. 20001
                                               Tel.: (202) 344-4000
                                               Fax: (202) 344-8300
                                               VEVerrocchio@Venable.com




                                                  6
                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 30th day of July 2019, a copy of the foregoing Reply

Memorandum in Support of the Motions to Quash Subpoena Issued to Verizon Wireless was

served via the Court’s CM/ECF system on all counsel of record.



                                                   /s/ Christine C. Carey
                                                  Christine C. Carey


47248308/5




                                              7
